Exhibit 10.9

Termination of Participation Agreement

This Termination Agreement, dated as of December 29, 2008, is between GMAC LLC,
a Delaware limited liability company (the “Seller”), General Motors Corporation,
a Delaware corporation (“General Motors”), and FIM Holdings LLC, a Delaware
limited liability company (“FIM”, and together with General Motors, each a
“Participant” and collectively, the “Participants”). Reference is made to that
certain Participation Agreement, dated as of June 4, 2008 (the “Participation
Agreement”), among the Seller, General Motors and Cerberus Rescap Financing LLC
(“Cerberus Fund”). Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Participation Agreement.

WITNESSETH:

WHEREAS, on or prior to the date hereof, Cerberus Fund has contributed and
assigned its Participation to FIM;

WHEREAS, Seller, General Motors, and as a result of such assignment, FIM are
parties to the Participation Agreement; and

WHEREAS, Seller, General Motors and FIM now wish to mutually terminate their
rights, title and interests under the Participation Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and premises made
herein, the parties hereto agree as follows:

1. Effective as of the date hereof, subject to the simultaneous consummation of
the Exchange Agreement, dated the date hereof, by and among Seller, General
Motors and FIM, the Participation Agreement is terminated by the mutual
agreement of Seller, General Motors and FIM, without further force or effect.

2. Upon termination of the Participation Agreement, none of Seller, General
Motors and FIM shall have any rights, obligations, or liabilities to the other
parties under the Participation Agreement.

3. Each party hereto, (in such capacity, each a “Releasor”) hereby releases and
forever discharges the other parties hereto, their respective corporate parents,
subsidiaries and affiliates and each of their respective present and former
directors, managing directors, officers, control persons, stockholders, general
partners, limited partners, employees, agents, attorneys, administrators,
successors, personal representatives, executors and assigns (collectively, the
“Released Group”) from any and all actions, causes of action, injunctions,
accounts, agreements, bonds, bills, covenants, contracts, controversies, claims,
damages, demands, debts, dues, extents, executions, judgments, liabilities,
obligations, promises, predicate acts, reckonings, specialties, suits, sums of
money, and variances whatsoever, whether known or unknown, in law or in equity,
which against any of them the Releasor, its corporate parents, subsidiaries and
affiliates and each of their present and former directors, managing directors,
officers, control persons, stockholders, general partners, limited partners,



--------------------------------------------------------------------------------

employees, agents, attorneys, administrators, successors, personal
representatives, executors and assigns may now have, have ever had, or may
hereafter have against any member of the Released Group arising out of, or in
connection with, or in any manner related to, the Participation Agreement (the
“Release”); provided, however, that the Releasor does not hereby waive, release
or discharge the Released Group from any of its obligations under this
Termination Agreement.

4. If GMAC’s separate private exchange offers and cash tender offers to purchase
and/or exchange certain of its and its subsidiaries’ and Residential Capital,
LLC’s outstanding notes shall not have been completed at or prior to 11:59 p.m.,
New York City time, on January 1, 2009 on substantially the terms described in
the offering memorandums therefor, each of GM and FIM shall have the right to
notify each other party to this Termination Agreement that they wish to rescind
this Termination Agreement and upon receipt of such notification by each such
other party hereto prior to 5 p.m., New York City time, on January 5, 2009, this
Termination Agreement shall thereupon become null and void, ab initio, as if
this Termination Agreement was never executed and the Participation Agreement
was never terminated, and any actions theretofore undertaken pursuant hereto
shall immediately thereupon be rescinded and the parties hereto shall be
restored to such positions as each occupied immediately prior to the execution
hereof.

5. Each Releasor acknowledges that it may hereafter discover claims or facts in
addition to or different from those which it now knows or believes to exist with
respect to the subject matter of the Release and which, if known or suspected at
the time of executing this Release, may have materially affected this Release.
Nevertheless, each Releasor hereby waives any right, claim, or cause of action
that might arise as a result of such different or additional claims or facts.

6. This Termination Agreement constitutes the entire agreement and understanding
of the parties with respect to the subject matter of this Termination Agreement
and supersedes all prior or contemporaneous discussions and agreements, whether
written or oral, between the parties with respect thereto.

7. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW RULES OF SUCH
STATE.

8. Each of the parties hereby irrevocably and unconditionally consents to submit
to the exclusive jurisdiction of the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such court does not
have subject matter jurisdiction over such action or proceeding, the United
States District Court for the District of Delaware, for any proceeding arising
out of or relating to this Agreement and the Transactions (and agrees not to
commence any proceeding relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by U.S.
registered mail to its respective address set forth in this Agreement shall be
effective service of process for any proceeding brought against it in any such
court. Each of the parties hereby irrevocably and unconditionally waives any
objection to the laying of venue of any proceeding arising out of this Agreement
or the Transactions in the Delaware Court of

 

2



--------------------------------------------------------------------------------

Chancery in and for New Castle County, or in the event (but only in the event)
that such court does not have subject matter jurisdiction over such action or
proceeding, the United States District Court for the District of Delaware, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such proceeding brought in any such court has
been brought in an inconvenient forum. Each of the parties agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

9. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

10. The provisions of this Termination Agreement may only be amended, modified
or waived with the written consent of each party hereto. No failure or delay on
the party of any party in exercising any right or remedy, or in requiring the
satisfaction of any condition, under this Termination Agreement shall operate as
a waiver of, or impair, any such right, remedy or condition. No single or
partial exercise of any such right, remedy or condition shall preclude any other
or further exercise thereof or the exercise of any other right, remedy or
condition. No waiver of any right of a party under this Termination Agreement
shall be effective unless given in writing by such party, or shall be deemed a
waiver of any other right hereunder.

11. None of the parties may assign any of its rights or delegate any of its
obligations under this Termination Agreement without the written consent of the
other parties hereto, which consent shall not be unreasonably withheld. Any
purported assignment or delegation absent such consent shall be null and void
and without effect. This Termination Agreement shall be binding upon, and shall
inure to the benefit of, the successors to, or permitted assigns of, any of the
parties.

12. The parties represent that they each have all right and authority necessary
to grant the release and make the covenants set forth herein.

13. Each of the parties has jointly participated in the negotiation and drafting
of this Termination Agreement. In the event of an ambiguity or a question of
intent or interpretation arises, this Termination Agreement shall be construed
as if drafted jointly by each of the parties and no presumptions or burdens of
proof shall arise favoring any party by virtue of the authorship of any of the
provisions of this Agreement.

[Signatures on Next Page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
executed and delivered as of the day and year first executed.

 

GMAC LLC By:  

/s/ Robert S. Hull

Name:   Robert S. Hull Title:   Executive Vice President and Chief Financial
Officer General Motors Corporation By:  

/s/ Ray G. Young

Name:   Ray G. Young Title:  

 

FIM Holdings, LLC By:   Cerberus FIM Investors, LLC, its Managing Member, By:  
Cerberus FIM, LLC, its Managing Member, By:  

/s/ Stephen A. Feinberg

Name:   Stephen A. Feinberg Title:   Managing Member

[Signature Page to the Termination Agreement]